DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           EUGENE COOPER,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D22-1634

                           [October 20, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Scott Suskauer, Judge;
L.T. Case No. 50-2008-CF-004050-AXXX-MB.

   Eric J. Volz, West Palm Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.